         Case 1:18-cr-00218-TSC Document 122 Filed 05/01/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
             v.                              :
                                             :          Criminal Case: 18-cr-00218 (TSC)
MARIIA BUTINA,                               :
     Also known as Maria Butina,             :
                                             :
                      Defendant.             :

                                     NOTICE OF FILING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby respectfully submits a corrected version of the Statement of

Offense, as directed by the Court at the sentencing hearing on April 26, 2019.


                                                       Respectfully submitted,

                                                       JESSIE K. LIU
                                                       UNITED STATES ATTORNEY
                                                       D.C. Bar Number 472845


                                                 By:             /s/
                                                       ERIK M. KENERSON
                                                       Assistant United States Attorney
                                                       Ohio Bar Number 82960
                                                       United States Attorney’s Office
                                                       555 Fourth Street, N.W.
                                                       Washington, D.C. 20530
                                                       Telephone: 202-252-7201
                                                       Email: erik.kenerson@usdoj.gov
        Case 1:18-cr-00218-TSC Document 122-1 Filed 05/01/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
                                               :       Criminal Case: 18-218 (TSC)
           v.                                  :
                                               :
                                               :
MARIIA BUTINA, also known as                   :
MARIA BUTINA,                                  :
                                               :
                       Defendant.              :

                                  STATEMENT OF OFFENSE

       Pursuant to the Federal Rules of Criminal Procedure 11, the United States and Defendant

Maria Butina (“Butina”) stipulate and agree that the following facts are true and accurate. These

facts do not constitute all facts known to the parties concerning the charged offense and covered

conduct. This statement is being submitted by the parties to demonstrate that sufficient facts exist

to establish that the defendant committed the offense to which she is pleading guilty.

                                        Statement of Facts

       The government’s evidence includes, but is not limited to, the following:

       Mariia V. Butina, also known as Maria Butina, is a citizen of the Russian Federation. U.S.

Person 1 is a United States citizen. Beginning no later than March of 2015, Butina and U.S.

Person 1 agreed and conspired, with a Russian government official (“Russian Official”) and at

least one other person, for Butina to act in the United States under the direction of Russian Official

without prior notification to the Attorney General. Russian Official has served as the Deputy

Governor to the Russian Central Bank since at least 2015. He previously served as the First Deputy

Chairman of the Federation Council of the Russian Federation. Butina knows Russian Official.




                                                   1
        Case 1:18-cr-00218-TSC Document 122-1 Filed 05/01/19 Page 2 of 6



       With U.S. Person 1’s assistance and subject to Russian Official’s direction, Butina sought

to establish unofficial lines of communication with Americans having power and influence over

U.S. politics. Butina sought to use those unofficial lines of communication for the benefit of the

Russian Federation, acting through Russian Official.

       In furtherance of the conspiracy, Butina drafted a proposal in March of 2015 titled

Description of the Diplomacy Project. In it, Butina downplayed the possibility of influencing U.S.

foreign policy toward Russia through official channels, criticizing government unwillingness to

compromise. As an alternative, Butina suggested that Russia could use unofficial channels of

communication to the same end. Butina then cast herself as a possible unofficial transmitter of

communications between Russia and the United States. Further, Butina opined that the

circumstances were favorable for building relations with a certain U.S. political party (hereafter,

“Political Party #1”). Butina predicted that the candidate nominated by Political Party #1 would

likely win the upcoming U.S. presidential election. Pointing to her recent travel to the United

States, her experience, and her attendance at conferences organized by a certain U.S. civil society

gun rights organization (hereafter, “Gun Rights Organization), which Butina posited had influence

over Political Party #1, Butina stated she had laid the groundwork for an unofficial channel of

communication with the next U.S. administration. For example, Butina listed actions she had

already taken, including being introduced to leaders of Political Party #1 as an unofficial

representative of Russian Official. She also identified in her proposal a series of upcoming

conferences associated with Political Party #1 that she could attend to further the goal.

       The Description of the Diplomacy Project was drafted by Butina with U.S. Person 1’s

assistance. U.S. Person 1 assisted with the proposal by providing Butina with information about

prominent U.S. political figures and a forecast of the upcoming presidential election. U.S. Person 1



                                                 2
        Case 1:18-cr-00218-TSC Document 122-1 Filed 05/01/19 Page 3 of 6



also assisted by providing information about Vladimir Pozner, a Russian media commentator who,

as described in the proposal, had served as the “unofficial transmitter” of the policies of Mikhail

Gorbachev and Boris Yeltsin in the United States. Butina sent a Google-translated version of the

proposal to U.S. Person 1 once drafted and asked for U.S. Person 1’s advice on it, which he agreed

to provide.

       Butina sent the proposal to Russian Official and others. As part of the proposal, she

requested $125,000 from a Russian billionaire to attend the conferences identified in the proposal

and “separate meetings with interested parties” — including other Russian businessmen or persons

at the Russian Ministry of Foreign Affairs (the “MFA”) — to help “determine where the focus of

Russian interests lies [sic] in cooperating with the US.” Butina informed U.S. Person 1 that she

was meeting with Russian Official and others about the proposal. Russian Official informed Butina

that her proposal would be supported, at least in part.

       Without prior notification to the Attorney General, Butina then took steps to achieve the

object of her agreement with U.S. Person 1. For example, in April of 2015, Butina travelled to the

United States to attend a Gun Rights Organization convention. There, Butina highlighted her

experience as a gun rights advocate in Russia to gain the attention of the Gun Rights Organization

and its members. She was introduced to influential members of Political Party #1, one of whom

announced his campaign to run for the presidency of the United States shortly thereafter.

       Butina also invited powerful members of the Gun Rights Organization to Moscow to

advance her agenda. Before they arrived, U.S. Person 1 provided Butina with background

information on the invitees, including his assessment on their degree of political influence in the

United States. The members came to Moscow in December of 2015. During the trip, the Gun

Rights Organization members met with high-level Russian government officials as arranged by



                                                 3
          Case 1:18-cr-00218-TSC Document 122-1 Filed 05/01/19 Page 4 of 6



Russian Official. Prior to the visit, Butina stressed the importance of a political program as part of

the trip and asked Russian Official to set up meetings with high-level Russian politicians. After

their visit, Butina sent Russian Official a message in Russian, referring to members of the Gun

Rights Organization, which has been variously translated as saying, “We should let them express

their gratitude now, we will put pressure on them quietly later,” and “We should allow them to

express their gratitude now, and then quietly press.”

          Butina also assisted a wealthy and well-connected U.S. person in hosting multiple, large

“friendship dinners” where other wealthy and influential Americans discussed U.S.-Russian

relations. Butina used these “friendship dinners” to cultivate lines of communications with

individuals she believed would have the ear of the next U.S. presidential administration. At these

dinners, Butina was able to meet individuals with political capital, learn their thoughts and

inclinations toward Russia, gauge their responses to her, and adjust her pitch accordingly. In March

of 2016 prior to the first of these dinners, Butina told Russian Official about potential American

attendees to one of the dinners, based on information Butina obtained from U.S. Person 1.

Following that message, she emailed the wealthy, connected U.S. person, copying U.S. Person 1,

to say “[Russian Official] is very impressed by you and expresses his great appreciation for what

you are doing to restore the relations between the two countries. He also wants you to know that

Russians will support the efforts from our side.”

          In June of 2016, Butina received an F-1 student visa to enter the United States. 1 In

connection with her application, Butina did not disclose that she would be acting as an agent of a

foreign government official or otherwise would be working to establish channels of

communication between Russian and American government officials.



1
    All available evidence indicates that Butina had interest in a graduate school education.
                                                   4
        Case 1:18-cr-00218-TSC Document 122-1 Filed 05/01/19 Page 5 of 6



       Also in furtherance of the conspiracy, Butina helped Russian Official organize a Russian

delegation to the 2017 National Prayer Breakfast in Washington, D.C. Russian Official directed

Butina to include certain people within the delegation and Butina complied with his instructions.

Butina then emailed that list of delegation invitees to U.S. Person 1. Butina explained that the

people on the list had been “hand-picked by [Russian Official] and me” and that they were “coming

to establish a back channel of communication.” Later, U.S. Person 1 emailed another person,

copying Butina, to say “Reaction to the delegation’s presence in America will be relayed

DIRECTLY” (emphasis in original) to the Russian President and Foreign Minister.

       Throughout the conspiracy, Butina wrote notes to Russian Official about her efforts and

her assessment of the political landscape in the United States in advance of the 2016 election.

Butina wrote some of these notes in response to specific requests from Russian Official. Others

she wrote on her own. Butina also sought Russian Official’s advice on whether to take meetings

with certain people. She asked him for direction on whether the Russian “government” was ready

to meet with some of those people, and he asked her what she planned to do with her “contacts,”

lest she and Russian Official be forgotten after the election.

       Butina was aware that Russian Official sometimes acted in consultation with the MFA, in

addition to his superiors at the Russian Central Bank. For example, in April of 2016, Russian

Official tasked Butina with writing him a note to explain why he should be permitted to travel to

the United States to attend the annual Gun Rights Organization meeting. She did as he directed,

encouraging his attendance partly because of the opportunity to meet political candidates. Butina

knew that Russian Official would share this note with his superiors at the Russian Central Bank

and MFA to support a request that Russian Official be sent to the annual Gun Rights Organization

meeting. In November of 2016, in response to a note from Butina about how to create a dialogue



                                                  5
           Case 1:18-cr-00218-TSC Document 122-1 Filed 05/01/19 Page 6 of 6



with the then President-elect’s advisors, Russian Official told her that he did not believe the MFA

would “go for it.”

       Butina failed to notify the U.S. Attorney General that she would be acting in the United

States as an agent of a foreign government official, as required by 18 U.S.C. § 951. At no time

relevant to this proffer was Butina a duly accredited diplomatic or consular officer; an officially

and publicly acknowledged and sponsored official or representative of the Russian Federation; or

an officially and publicly acknowledged and sponsored staff member, employee, or representative

thereof.

       Finally, if this case had proceeded to trial, the government would have shown that Butina

took one or more actions in furtherance of the conspiracy from within the District of Columbia.




                                                6
